                    Case 20-10475-BLS            Doc 168      Filed 03/19/20      Page 1 of 1




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In RE:                           §
                                 § Chapter 11
CRAFTWORKS PARENT, LLC, et. al., §
                                 § Case No. 20-10475 (BLS)
                                 §
                                 § (Jointly Administered)
                                 §
             MOTION AND ORDER FOR ADMISSION PRO HAC VICE

    Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice of
Stephen W. Sather, of Barron & Newburger, PC, 7320 N. Mopac Expressway, Ste 400, Austin, Texas 78731 to
represent 1801 West Parmer Lane, LLC, in the above-captioned case and any related proceedings.

Dated: March 19, 2020.                                   BARRON & NEWBURGER, P.C.
       Austin, Texas
                                                         By: /s/ Stephen W. Sather
                                                         Stephen W. Sather (Bar ID)
                                                         7320 N. MoPac Expwy., Suite 400
                                                         Austin, TX 78731
                                                         Tel: (512) 476-9103
                                                         Email: ssather@bn-lawyers.com

                   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am admitted, and
in good standing as a member of the State of Texas Bar. I submit to the disciplinary jurisdiction of this Court for
any alleged misconduct which occurs in the preparation or course of this action. I also certify that I am generally
familiar with this Court’s Local Rules and with the Standing Order for District Court Fund effective 9/1/2016. I
further certify that the annual fee of $25.00 has been paid to the Clerk of the Court for District Court.

                                                 By: /s/ Stephen W. Sather
                                                 Stephen W. Sather
                                                 Barron & Newburger, P.C.
                                                 7320 N. MoPac Expwy., Suite 400
                                                 Austin, TX 78731
                                                 Tel: (512) 476-9103
                                                 email: ssather@bn-lawyers.com

                                         ORDER GRANTING MOTION

    IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
